Title: To Thomas Jefferson from Richard Fitzhugh, 11 February 1809
From: Fitzhugh, Richard
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Ravensworth February 11th. 1809
                  
                  I neglected when in the City the other day—to make inquiery whether my second son, who at present resides in Baltimore, could be got in Mr. Gallatin’s office; would you be so friendly as to make application for me—your compliance will ever be acknowledged by 
                  your Respectfull Friend
                  
                     Richard Fitzhugh
                     
                  
               